Appeal from (1) a judgment of the Domestic Relations Court of the City of New York, Children’s Court Division, County of Kings, rendered April 26, 1956 (designated in the notice of appeal as a judgment and order), adjudging appellant to be a delinquent child, and (2) from an order of said court dated June 15, 1956 denying appellant’s motion to vacate and set aside the decision and judgment of delinquency. For the purpose of this appeal only, it is assumed that the order dated June 15, 1956 is properly before this court (New York City Dom. Rel. Ct. Act, § 58). Judgment and order unanimously affirmed. No opinion.
Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.